Citation Nr: 1524679	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  11-27 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected disability.


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel











INTRODUCTION

The Veteran had active duty service in the United States Army from December 1985 to December 1989.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board initially remanded the claim to the Agency of Original Jurisdiction (AOJ) in January 2011.  In a September 2012 decision, the Board remanded the claim again for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The Board notes that the Veteran was initially represented by the American Veterans (AMVETS).  AMVETS withdrew its representation in an April 2010 letter and the Board determined that this withdrawal complied with the applicable VA regulations in its January 2011 decision.  The Veteran has proceeded as a pro se claimant since this withdrawal.

Based on a liberal reading of the Veteran's lay statement dated in September 2011, the issue of entitlement to an increased disability rating for service-connected duodenitis has been raised by the record.  The issue of whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a low back disorder has also been raised by the record in a May 2015 statement.  However, these issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to obtain an adequate medical opinion that satisfies the Board's prior remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the September 2012 remand decision, the Board directed a VA examiner to provide an addendum medical opinion that addressed the December 2008 VA examination report and the Veteran's contentions of in-service and post-service symptoms.

A December 2008 VA examination and a December 2013 VA addendum provided negative nexus opinions on the issues of direct and secondary service connection.  In December 2008, the examiner opined that the Veteran's depressive disorder is not caused by or a result of duodenitis with a history of gastroesophageal reflux disease.  The examiner stated that the Veteran did not seek treatment for his psychiatric disorder until 2005 and she indicated that duodenitis manifested after the Veteran's psychiatric disorder had already developed.

In December 2013, the examiner opined that the Veteran's depressive disorder is not caused, related, associated, or a result of the Veteran's period of military service.  She explained that there was no evidence of complaints or treatment for a psychiatric disorder during service, and that the condition was not diagnosed until 2005 when the Veteran first sought treatment.  The examiner also opined that the Veteran's depressive disorder is not caused by any service-connected disability, specifically to include duodenitis; and it is not aggravated by any service-connected disability, specifically to include duodenitis.  The examiner reasoned that there is no temporal relationship between the Veteran's depressive disorder and duodenitis as they developed in different time frames, had different etiology, and involved different anatomical systems.

In reviewing the examiner's rationale for direct service connection, the Board finds that it is inadequate as it is based on an inaccurate factual premise.  The examiner observed that the Veteran did not seek psychiatric treatment until 2005.  However, the record contains a US Army Reserve questionnaire, apparently created in 1992, in which the Veteran reported having periods of depression.  In addition, a March 1996 VA treatment record noted that the Veteran appeared to have chronic depressive behaviors.  The examiner did not address the implication of these records that the Veteran had symptoms of a depressive disorder before 2005.  The examiner additionally did not discuss the Veteran's contention that he felt depressed during service even though he did not seek treatment.  The examiner's opinion on secondary service connection is also inadequate as she did not explain why the lack of a temporal relationship between duodenitis and depression is significant in finding that it is does not aggravate the psychiatric disorder.
 
In addition, the Veteran reported that he received disability benefits from the Social Security Administration (SSA).  See Dr. Snyder progress note.  The claims file does not contain a copy of the decision to grant benefits or the records upon which that decision was based.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Where there has been a determination that a veteran is entitled to SSA benefits, the records concerning that decision are often needed by VA for evaluation of pending claims and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, the AOJ should attempt to obtain the Veteran's SSA records.

The record also shows that the Veteran receives treatment from the VA Caribbean Healthcare System.  Updated VA treatment records should be obtained upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  It is noted that the Veteran has reported receiving SSA disability benefits for depression.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment, to include records from the VA Caribbean Healthcare System dated since January 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  After completing the preceding development, a medical opinion as to the etiology of the Veteran's psychiatric disorder must be obtained.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.  If the examiner finds that an examination is necessary in order to provide the necessary information and opinions, one must be provided.

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide an opinion as to the following questions for each currently diagnosed psychiatric disorder:

(a)  Is it at least as likely as not (a 50 percent or greater probability) that the psychiatric disorder manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service?

(b)  Is it at least as likely as not that the disorder has been caused by or aggravated by any of the Veteran's service-connected disabilities, specifically to include duodenitis?

By aggravation, the Board means an increase in the severity of the disability that is beyond the natural progression.  If aggravation is found, the examiner should address the following medical issues:  1) the baseline manifestations of the Veteran's psychiatric disorder found prior to aggravation; and 2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

In rendering an opinion, the examiner must address the following:  1) the statement from the December 2008 examination report that the Veteran has had a mild depressive condition since his teen years; 2) the Veteran's assertion in his September 2011 VA Form 9 that he did not have a depressive disorder before service; 3) the Veteran's September 2008 statement that he felt depressed during service even though he did not seek psychiatric treatment; 4) the Veteran's contentions of continuous symptomatology since discharge; 5) the May 1992 US Army Reserve examination that noted that the Veteran had recently experienced a history of heart palpitations; 6) the US Army Reserve questionnaire, likely created in 1992, in which the Veteran reported that he sometimes experienced periods of depression and that his worries sometimes interfered with his life; 7) the March 1996 VA treatment record that stated that the Veteran appeared to be experiencing chronic depressive behaviors with social isolation.; 8) the October 2003 progress noted from Dr. I. that noted the Veteran's complaints of feeling anxious and depressed as well as the fact that he had gained 20 pounds over the previous 5 years; and 9) the December 2008 VA examination and the December 2013 addendum opinion

4.  Review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

